DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 4/12/2017, claims 1 – 10 are pending for examination. This action is non-final.
Information Disclosure Statement
Information Disclosure Statements (IDSs) dated 12/27/2016, 9/5/2017, 9/19/2019, and 1/21/2021 are herein considered by the Examiner.
Allowable Subject Matter
Dependent claims 4 and 5 are objected to as comprising allowable subject matter but depends from a rejected parent claim. The independent claims would be in condition for allowance if the subject matters of claim 4 and respective parent claim 2 were incorporated in the independent claims in their entirety and any outstanding rejections under 35 U.S.C. §101 were overcome. 	
Claim 4 is allowable over the prior art as the prior art fails to teach, suggest, or render obvious the subject matter reciting the parent PCE querying a plaintext inter-domain path of the first dual-home path according to the information of the first dual-home path and extracting a domain sequence according to the plaintext inter-domain path; the parent PCE computing a boundary node sequence of domains through which the dual- home separating path passes according to an inter-domain topology of the serving network, an end-to-end topology consisting of head and tail Client Edges CEs of the first dual-home path and the domain sequence taken as a separating condition.
Dependent claim 5 is objected to as depending from objected claim 4.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sending module arranged to send…” in claim 9
“a receiving module arranged to receive…” in claim 9
“an establishment module arranged to establish…” in claim 9
a receiving module arranged to receive…” in claim 10
“a computation module arranged to response…” in claim 10
“a sending module arranged to send…” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification recites the corresponding structure for “modules” as:
Page 13 of the Specification:
The modules and elements involved in the embodiment of the present disclosure may be implemented by means of software and may also be implemented by means of hardware. The modules and elements described in the embodiment may also be arranged in a processor. For example, it may be described as: a processor including a sending module 52, a receiving module 54 and an establishment module 56. Herein, names of these modules do not constitute limitations to the modules themselves under certain circumstances. For example, the sending module 52 may also be described as "a module arranged to send information of a first dual- home path and a computation request of a dual-home separating path of the first dual-home path to a parent PCE of a serving network".
Page 25 of the Specification:
Obviously, one skilled in the art should understand that all modules or all steps of the present disclosure may be implemented by using general-purpose computing devices, they may be integrated in a single computing device or distributed on a network consisting of a plurality of computing devices, optionally they may be implemented by using program codes executable for computing devices, and thus they may be stored in memory devices and executed by computing devices, or they may be respectively manufactured into integrated circuit modules or a plurality of modules or steps thereof may be manufactured into a single integrated circuit module to implement. Therefore, the present disclosure is not limited to any specific combination of hardware and software.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, and 8 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al. (US 2013/0286822 A1), hereinafter “Liu”, in view of Chen et al. (US 2012/0195229 A1), hereinafter “Chen”.
Regarding claim 1, Liu teaches a method for establishing a multi-domain and dual-home path, comprising: 
first node sends a request for establishing a backup path to a main path, wherein the request comprises the address of the destination and Shared Resource Link Group (SRLG) information (Liu Paragraphs [0047 – 0048] Fig. 2 Steps 201 and 202) wherein the shared resources and the first and second nodes are in the same network (Liu Paragraph [0042]));
the client network receiving information of the dual-home separating path responded by the node (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055])), wherein the information of the dual-home separating path is computed by the node at least according to the information of the first dual-home path (backup path established by the second and the first node according to the SRLG information sent from the first node to the destination node (Liu Paragraphs [0051] and [0053]])); and 
the client network establishing a second dual-home path according to the information of the dual-home separating path (first node and destination node establish the backup path (Liu Paragraph [0043] and Fig. 2 Step 203)).  
Liu fails to teach of a node being a parent Path Computation Element (PCE). 
However, in analogous art, Chen teaches a node being a parent PCE (path computation elements implemented to determine preferred paths for crossing domains (Chen Paragraph [0005])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to implementing PCEs to compute paths and apply them to the teachings of Liu for the purpose of using established devices to determine paths (Chen Paragraphs [0023]).

Regarding claim 2, Liu and Chen teach the method according to claim 1, wherein, after the client network sending the information of the first dual-home path and the computation request of the dual-home separating path of the first dual-home path to the parent PCE of the serving network with which the client network is associated, the method further comprises:
the parent PCE receiving the computation request and the information of the first dual- home path (first node sends a request for establishing a backup path to a main path, wherein the request comprises the address of the destination and Shared Resource Link Group (SRLG) information (Liu Paragraphs [0047 – 0048] Fig. 2 Steps 201 and 202) wherein the shared resources and the first and destination nodes are in the same network (Liu Paragraph [0042])); 
the parent PCE responding to the computation request (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055])), and computing the information of the dual-home separating path according to the information of the first dual-home path (backup path established by the second and the first node according to the SRLG information sent from the first node to the destination node (Liu Paragraphs [0051] and [0053]])); and 
the parent PCE sending the information of the dual-home separating path to a requester of the computation request (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055]) node is a PCE (Chen Paragraph [0005]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Liu and Chen teach the method according to claim 2, wherein the parent PCE responding to the computation request, and computing the information of the dual-home separating path according to the information of the first dual-home path comprises: 
the parent PCE performing nodes, links and Shared Risk Link Groups SRLGs separating processing by taking the information of the first dual-home path as a separating condition, and obtaining the information of the dual-home separating path (second node receives the SLRG information from the first node and the first and second node establish a backup path comprising unshared resources with the first node (Liu Paragraph [0048]) node is a PCE (Chen Paragraph [0005]) inherits motivation to combine from respective parent claim.).  

Regarding claim 6, Liu and Chen teach the method according to claim 1, wherein, before the client network sending the information of the first dual-home path and the computation request of the dual-home separating path of the first dual-home path to the parent PCE of the serving network with which the client network is associated, the method further comprises: 
the client network sending a computation request of the first dual-home path to the parent PCE (sending a request to the PCE for a path computation (Chen Paragraph [0022])); 
the client network receiving the information of the first dual-home path responded by the parent PCE (receiving a response of successful establishment of the main path (Liu Paragraph [0036])); and 
path computation client (PCC) request a path computation from a path computation element (PCE) which computes the path and sends the computed path information back to the PCC which uses the computed path information to establish a label switched path (LSP) (Chen Paragraph [0022]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to positively reciting the exchanging of information prior to path establishment and applying them to the teachings of Liu for the purpose of implementing the path establishment in a multiprotocol label switching (MPLS) network. One would be motivated as such as this allows for the inter-domain establishment of paths over different protocols (Chen Paragraphs [0004 – 0005]). node is a PCE (Chen Paragraph [0005]) inherits motivation to combine from respective parent claim.).

Regarding claim 8, Liu teaches a method for establishing a multi-domain and dual-home path, comprising: 
a node in a serving network receiving information of a first dual-home path and a computation request of a dual-home separating path of the first dual-home path (first node sends a request for establishing a backup path to a main path to a second node, wherein the request comprises the address of the destination and Shared Resource Link Group (SRLG) information (Liu Paragraphs [0047 – 0048] Fig. 2 Steps 201 and 202) wherein the shared resources and the first and second nodes are in the same network (Liu Paragraph [0042])); 
the node responding to the computation request, and computing information of the dual-home separating path according to the information of the first dual-home path (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055]) backup path established by the second and the first node according to the SRLG information sent from the first node to the destination node (Liu Paragraphs [0051] and [0053]])); and 
the node sending the information of the dual-home separating path to a requester of the computation request, wherein the information of the dual-home separating path is used by the requester to establish a second dual-home path (first node and destination node establish the backup path based upon the exchanged information (Liu Fig. 2 Step 203)).  
Liu fails to teach of a node being a parent Path Computation Element (PCE). 
However, in analogous art, Chen teaches a node being a parent PCE (path computation elements implemented to determine preferred paths for crossing domains (Chen Paragraph [0005])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to implementing PCEs to compute paths and apply them to the teachings of Liu for the purpose of using established devices to determine paths through a domain. One would be motivated as such as PCEs can compute optimal paths between nodes in a domain (Chen Paragraphs [0023]).

Regarding claim 9, Liu teaches a device for establishing a multi-domain and dual-home path, located in a client network, comprising: 
a sending module arranged to send information of a first dual-home path and a computation request of a dual-home separating path of the first dual-home path to a node of a serving network (first node sends a request for establishing a backup path to a main path, wherein the request comprises the address of the destination and Shared Resource Link Group (SRLG) information (Liu Paragraphs [0047 – 0048] Fig. 2 Steps 201 and 202) wherein the shared resources and the first and second nodes are in the same network (Liu Paragraph [0042])); 
a receiving nodule arranged to receive information of the dual-home separating path responded by the node (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055])), wherein the information of the dual-home separating path is computed by the node at least according to the information of the first dual-home path (backup path established by the second and the first node according to the SRLG information sent from the first node to the destination node (Liu Paragraphs [0051] and [0053]])); and 
an establishment module arranged to establish a second dual-home path according to the information of the dual-home separating path (first node and destination node establish the backup path (Liu Fig. 2 Step 203)).  
Liu fails to teach of a node being a parent Path Computation Element (PCE). 
However, in analogous art, Chen teaches a node being a parent PCE (path computation elements implemented to determine preferred paths for crossing domains (Chen Paragraph [0005])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to implementing PCEs to compute paths and apply them to the teachings of Liu for the purpose of using established devices to determine paths through a domain. One would be motivated as such as PCEs can compute optimal paths between nodes in a domain (Chen Paragraphs [0023]).

Regarding claim 10, Liu teaches a device for establishing a multi-domain and dual-home path, located in a node of a serving network, comprising: 
a receiving module arranged to receive information of a first dual-home path and a computation request of a dual-home separating path of the first dual-home path (first node sends a request for establishing a backup path to a main path to a second node, wherein the request comprises the address of the destination and Shared Resource Link Group (SRLG) information (Liu Paragraphs [0047 – 0048] Fig. 2 Steps 201 and 202) wherein the shared resources and the first and second nodes are in the same network (Liu Paragraph [0042])); 
a computation module arranged to respond to the computation request, and compute information of the dual-home separating path according to the information of the first dual- home path (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055]) backup path established by the second and the first node according to the SRLG information sent from the first node to the destination node (Liu Paragraphs [0051] and [0053]])); and 
a sending module arranged to send the information of the dual-home separating path to a requester of the computation request, wherein the information of the dual-home separating path is used by the requester to establish a second dual-home path (first node and destination node establish the backup path (Liu Paragraph [0043] and Fig. 2 Step 203)).
Liu fails to teach of a node being a parent Path Computation Element (PCE). 
However, in analogous art, Chen teaches a node being a parent PCE (path computation elements implemented to determine preferred paths for crossing domains (Chen Paragraph [0005])).
Chen related to implementing PCEs to compute paths and apply them to the teachings of Liu for the purpose of using established devices to determine paths through a domain. One would be motivated as such as PCEs can compute optimal paths between nodes in a domain (Chen Paragraphs [0023]).

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Liu in view of Chen and further in view of Caviglia et al. (US 2015/0163125 A1), hereinafter “Caviglia”.
Regarding claim 7, where Liu and Chen teach the method according to claim 6, wherein, before the client network receiving the information of the first dual-home path responded by the parent PCE, the parent PCE receiving the computation request of the first dual-home path and the parent PCE responding to the computation request of the first dual-home path (receiving a path computation request and responding to the path computation request with a path (Liu Paragraphs [0047 – 0048] and [0055])) and the parent PCE sending the information of the first dual-home path to the requester of the computation request of the first dual-home path (first node receives responses for each successful establishment of a backup path (Liu Paragraph [0055])backup path established by the second and the first node according to the SRLG information sent from the first node to the destination node (Liu Paragraphs [0051] and [0053]])), Liu and Chen fail to teach the parent PCE computing a boundary node sequence of domains through which the first dual-home path passes according to an inter-domain topology of the serving network, the parent PCE respectively sending a path computation request to each of child PCEs of the parent PCE according to the boundary node sequence, the parent PCE respectively receiving path computation responses made by each of the child PCEs, and the parent PCE 
However, in analogous art, Caviglia teaches the parent PCE computing a boundary node sequence of domains through which the first dual-home path passes according to an inter-domain topology of the serving network (a parent PCE connected to a plurality of child PCEs of respective network domains computes an inter-domain path comprising boundary and edge nodes of the different domains (Caviglia Paragraphs [0048 – 0049]) parent PCE comprises topology of the inter-domain networks used to create the inter-domain path (Caviglia Paragraph [0049])), the parent PCE respectively sending a path computation request to each of child PCEs of the parent PCE according to the boundary node sequence (parent PCE passes information relating to the identify of borders nodes within the end-to-end path so the child PCEs may compute a path comprising these border nodes (Caviglia Paragraphs [0075 – 0076])), the parent PCE respectively receiving path computation responses made by each of the child PCEs (each child node computes the path of its respective network domain and passes the computations to the parent PCE (Caviglia Paragraphs [0076 – 0077] and [0042])), the parent PCE performing jointing according to the received path computation responses made by each of the child PCEs to obtain the information of the first dual-home path (parent PCE combines the respective network paths computed by the respective child nodes into an end-to-end path (Caviglia Paragraphs [0042] and [0035 – 0036])), and the parent PCE sending the information of the first dual-home path to the requester of the computation request of the first dual-home path.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Caviglia related to using respective child PCEs and a parent PCE to compute inter-domain paths and apply them to the teachings of Liu and Chen for the purpose of establishing an interoperable end-to-end path across a plurality of network domains. One (Caviglia Paragraph [0003]).
Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but not used in making the rejections presented herein:
Vasseur et al. (US 2006/0171320 A1) which teaches traffic engineering a label switched path between multiple domains.
Bardalai et al. (US 2014/0156751 A1) which teaches computing diverse paths between multiple network domains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.K.B/            Examiner, Art Unit 2459           

/TONIA L DOLLINGER/            Supervisory Patent Examiner, Art Unit 2459